       Case 1:20-cv-01195-CMA-MEH Document 19-1 Filed 06/02/20 USDC Colorado Page 1 of 2




                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF COLORADO


             Civil Action No. 1:20-cv-01195-CMA-MEH

             QUINTON HOLDINGS, LLC,

                     Plaintiff,
             v.

             AXYS GOLF LLC, et al.,

                     Defendants.



                  DECLARATION OF ELEANOR M. LACKMAN IN OPPOSITION TO PLAINTIFF’S
                    MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                                          INJUNCTION



                     Eleanor M. Lackman declares under penalty of perjury as follows:

                     1.      I am a Partner in the law firm of Mitchell, Silberberg & Knupp LLP, counsel

             for defendants Axys Golf LLC and Eric Kaplan in the above-captioned matter.

                     2.      In reviewing the document submitted as Exhibit 2 to the Declaration of

             Charles J. Quinton, I discovered that portions of the referenced website, located at

             RotaryTruth.com, appeared to be cut off or otherwise incomplete. Accordingly, I had my

             office prepare a more complete version of such website, a true and correct copy of which

             is attached hereto as Exhibit A.




12211121.1
       Case 1:20-cv-01195-CMA-MEH Document 19-1 Filed 06/02/20 USDC Colorado Page 2 of 2




                   I declare under penalty of perjury that the foregoing is true and correct to the best

             of my knowledge and belief.

             DATED: June 2, 2020
                                                                    Eleanor M. Lackman




12211121.1
                                                         2
